
	
		III
		112th CONGRESS
		1st Session
		S. RES. 340
		IN THE SENATE OF THE UNITED STATES
		
			November 30, 2011
			Mr. Brown of
			 Massachusetts submitted the following resolution; which was referred
			 to the Committee on Rules and
			 Administration
		
		RESOLUTION
		To amend the Standing Rules of the Senate
		  to prohibit a Member, officer, or employee of the Senate from disclosing or
		  using any material nonpublic information learned during the course of his or
		  her service for personal gain.
	
	
		1.Amendment to the Standing
			 Rules of the SenateRule
			 XXXVII of the Standing Rules of the Senate is amended by—
			(1)redesignating
			 paragraph 15 as paragraph 16; and
			(2)inserting after
			 paragraph 14 the following:
				
					15.A Member,
				officer, or employee of the Senate shall not disclose or use any material
				nonpublic information learned during the course of his or her service for
				personal
				gain.
					.
			
